Citation Nr: 0712121	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-31 828A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a gastrointestinal 
disability claimed as functional disturbance of the upper 
gastrointestinal tract. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had more than seven years of active military 
service, to include service from March 1946 to December 1947 
and from April 1950 to April 1953.  The veteran received the 
Combat Infantryman Badge in connection with service in the 
Korean War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Pittsburgh, Pennsylvania, 
Regional Office (RO), in March 2004 and December 2004.  In 
the March 2004 decision, the RO denied entitlement to service 
connection for PTSD.  In the December 2004 decision, the RO 
denied a petition to reopen the previously denied claim for 
service connection for functional disturbance of the upper 
gastrointestinal tract.

In April 2006, the Board reopened the claim of entitlement to 
service connection for functional disturbance of the upper 
gastrointestinal tract and remanded this issue and the issue 
of entitlement to service connection for PTSD for further 
development.

The veteran provided testimony at a hearing before the 
undersigned via video conference technology in January 2006.  
A transcript of that hearing has been associated with the 
claims folders.

The veteran's testimony indicates that he is claiming service 
connection for a psychiatric disability in addition to PTSD.  
The issue of entitlement to service connection for a 
psychiatric disorder other than PTSD, has not been 
adjudicated, and is therefore again referred to the RO for 
appropriate action. 

In April 2007, the Board granted a motion to advance this 
appeal on its docket.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A current gastrointestinal disability, claimed as functional 
disturbance of the upper gastrointestinal tract, is not 
related to service.


CONCLUSION OF LAW

The veteran's gastrointestinal disability, claimed as 
functional disturbance of the upper gastrointestinal tract, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309. 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) held that under the VCAA, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must request that the claimant provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in May 2006, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

Finally, with respect to the fourth element, the VCAA letter 
contained a notation that the veteran was to submit any 
additional information that would substantiate his appeal.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2006 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the November 2006 supplemental statement of the case 
(SSOC).  VCAA notice cannot be provided in post-decisional 
documents, such as a SSOC.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Since the claim is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

There was a timing deficiency with the May 2006 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.  Id.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent a VA examination in 
October 2006 per the Board remand instructions.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as peptic ulcers, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to a gastrointestinal 
disability.

The veteran's post service medical records show that he has a 
history of hiatal hernia, reflux disease and ulcer disease 
subsequent to his service.

In August 1953, the veteran was admitted to the Bashline-
Rossman Osteopathic Hospital after he vomited bright red 
blood on several occasions.  A chest X ray showed normal 
peribronchial markings of the lung fields were somewhat 
accentuated.  Hilar shadows showed evidence of small 
calcifications.  The impression was an essentially normal 
chest.

In October 1953, the veteran underwent a VA gastrointestinal 
examination.  The veteran presented with complaints of 
"stomach ulcers" and nausea in the morning.  The veteran 
also reported heartburn for a week when he was overseas 
during his service.  The physician noted that previous X-rays 
were negative.  On examination there was mild epigastric 
tenderness.

A radiographic examination was interpreted as showing 
functional disturbance of the uppergastrointestinal tract 
indicated by disordered motor function of the small bowel 
with diminished transit time of the motor meal.  The 
diagnosis was chronic psychophysiological gastrointestinal 
reaction.

Treatment notes from Dr. Fusco in February 1986 indicated 
that the veteran had a diagnosis of esophagitis with 
esophageal ulceration.

The veteran was admitted to the Sewickley Valley Hospital in 
April 1987 with heartburn and dysphagia.  The diagnosis was a 
hiatal hernia with esophagitis.  The veteran underwent a 
successful fundal placation and esophagogastroduodenoscopy.

In June 2000, the veteran complained of intermittent nausea 
and mid-epigastric pain.  He again underwent a 
esophagogastroduodenoscopy at the Walter Reed Memorial 
Hospital.  There was evidence of Nissen Fundoplication which 
explained the abnormalities noted in a previous upper 
gastrointestinal series.

In an April 2004 statement, the veteran reported having a 
bleeding ulcer when he was discharged from the military in 
1953.  

At his January 2006 hearing, the veteran testified that he 
vomited blood in the fall of 1953 after being discharged from 
service.  He stated that doctors at the Bashline Hospital 
informed him that he had an ulcer.

In October 2006, the veteran underwent a VA examination to 
clarify his gastrointestinal diagnoses and to provide an 
opinion as to their likely etiology.  The veteran reported 
that while in the military, he had not experienced any 
gastrointestinal symptoms.  He stated that about 6 months 
after being discharged, he had an episode of hematemesis 
which was treated at a private hospital.  The veteran 
reported being told that he had an ulcer.  The veteran's 
biggest complaint over the years was heartburn and increased 
epigastric discomfort.

The examiner noted that the veteran had a number of 
gastrointestinal troubles over the years which began after 
his time in the military as he had no complaints or any 
symptoms while in the military.  The examiner concluded that 
the veteran's stomach ulcer, hiatal hernia, GERD and 
Barrett's esophagus were not likely to have occurred in 
service or as a result of a disease or injury in service.

Analysis

The record indisputably documents a current gastrointestinal 
disability as the veteran has a diagnosed stomach ulcer, 
hiatal hernia, GERD and Barrett's esophagus.

While the veteran's service medical records are negative for 
complaints or symptoms related to a gastrointestinal 
disability, at his October 1953 examination, and in his 
testimony, the veteran reported heartburn for a week when 
overseas during his service.  Given the veteran's 
participation in combat, the element of an in-service disease 
or injury is satisfied.  38 U.S.C.A. § 1154(b).

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

Regarding entitlement to service connection on a direct 
basis, the evidence in favor of a link between a current 
disability and an injury or disease in service consists of 
the veteran's testimony that he had a continuity of 
symptomatology since service.

The veteran's claims of a continuity of symptomatology is not 
sufficient to establish a relationship between the in-service 
disease and the current gastrointestinal disability.  As a 
lay person, he is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The only competent opinion of record is that of the October 
2006 VA examiner who concluded that the veteran's stomach 
ulcer, hiatal hernia, GERD and Barrett's esophagus were not 
likely to have occurred in service or as a result of a 
disease or injury in service.  

There is no competent opinion linking the current disability 
to service.  The preponderance of the evidence is, therefore, 
against the claim for entitlement to service connection on a 
direct basis.

Service connection is presumed for peptic ulcers that are 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, while the veteran states that the 
private hospital in August 1953 informed him that he had an 
ulcer, the records from both the private hospital in August 
1953 and the VAMC in October 1953 do not contain a diagnosis 
of a peptic ulcer.  X rays from the August 1953 private 
hospital merely showed small calcifications while the October 
1953 examination concluded that the veteran had chronic 
psychophysiological gastrointestinal reaction.  The veteran 
would not be competent to provide a diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In this case, an ulcer was first documented decades after 
service as treatment notes from Dr. Fusco in February 1986 
indicated that the veteran had a diagnosis of esophagitis 
with esophageal ulceration.  The Board also notes that there 
is no evidence that the veteran had a peptic ulcer which is 
required for a presumptive service connection.

As the record does not show that the veteran had peptic 
ulcers within a compensable degree within one year of his 
discharge from active duty, the weight of the evidence is 
against presumptive service connection.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Similarly, because a peptic ulcer was not shown in service 
the provisions of 38 C.F.R. § 3.303(b), could not serve as a 
basis for service connection.

The weight of the evidence is against a grant of service 
connection.  As such, the benefit of the doubt rule is not 
for application and the claim is denied.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for a gastrointestinal 
disability claimed as functional disturbance of the upper 
gastrointestinal tract is denied.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f) (2006).

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Records obtained subsequent to the Board's last remand show 
that the veteran received VA psychiatric treatment from 2004 
to 2006, some mental health professionals have concluded that 
the veteran met the criteria for a diagnosis of PTSD, while 
others have concluded that he did not.

The veteran has received decorations demonstrating his 
participation in combat, and he is claiming combat related 
stressors.  An examination is needed to clarify whether he 
meets the criteria for the diagnosis of PTSD.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination to determine 
whether he meets the criteria for a 
diagnosis of PTSD, and if so, whether the 
disorder is the result of an inservice 
stressor.  The veteran's claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report or an addendum, 
should reflect consideration of the file.

If a diagnosis of PTSD is deemed 
appropriate, the examiner should identify 
the stressors underlying the diagnosis. 

2.  After completing the requested 
actions, the agency of original 
jurisdiction (AOJ) should readjudicate 
the claim on appeal.  If the benefits 
sought remains denied, the AOJ must 
furnish an SSOC, before returning the 
case to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


